1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,              )    2:19-po-00290-CKD
                                            )
12                         Plaintiff,       )    ORDER TO DISMISS AND VACATE TRIAL
                                            )    CONFIRMATION HEARING
13          v.                              )
                                            )
14   DARRELL JACKSON,                       )
                                            )    DATE: July 8, 2021
15                         Defendant.       )    TIME: 9:00 a.m.
                                            )    JUDGE: Hon. Carolyn K. Delaney
16                                          )
                                            )
17

18          It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:19-po-00290-CKD is GRANTED.

20          It is further ordered that the trial confirmation hearing

21   scheduled on July 8, 2021, is vacated.

22   IT IS SO ORDERED.

23

24   Dated: July 6, 2021
                                                _____________________________________
25
                                                CAROLYN K. DELANEY
26                                              UNITED STATES MAGISTRATE JUDGE

27

28

     ORDER TO DISMISS AND VACATE
     TRIAL CONFIRMATION HEARING                    1                 U.S. V. DARRELL JACKSON
